Case 9:19-mc-80562-WPD Document 22 Entered on FLSD Docket 05/31/2019 Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

  ALL-TAG CORP.,                                    )
                                                    )
                 Plaintiff,                         )
                                                    )   Case No. 9:19-mc-80562-WPD
         v.                                         )
                                                    )   Judge William P. Dimitrouleas
  CHECKPOINT SYSTEMS, INC.,                         )
                                                    )   Magistrate Judge William Matthewman
                 Defendant.                         )
                                                    )

                                            JOINT NOTICE
         Pursuant to the Court’s May 16, 2019 Order (the “Order”) [D.E. 20], Checkpoint
  Systems, Inc. (“Checkpoint”) and Nedap, Inc. (“Nedap”) submit this Joint Notice advising the
  Court on whether the outstanding discovery dispute indicated in paragraph 3 in the Order has
  been resolved, the specific issues that remain for determination, and the position of each party on
  the specific disputes.
  I.     THE PARTIES’ ATTEMPTS TO MEET AND CONFER
         Since the entry of the Order, the parties conferred via telephone conference on several
  occasions, with the last meet and confer occurring on May 31, 2019. During those meet and
  confers, the parties have made significant progress in resolving all issues, but one issue remains.
  The parties continue to discuss resolving this dispute and will advise the Court prior to the June
  6, 2019 hearing if they are able to do so.
  II.    RESOLVED ISSUES
         Nedap has produced product sales information that Checkpoint finds acceptable. Nedap
  has also identified 25 retailers to which it marketed its product and referred to one or more of its
  integrators.
  III.   UNRESOLVED ISSUES
         Checkpoint has requested the marketing piece presented to 9 of the 25 retailers
  identified. Nedap’s position is that providing the list of retailers is a good faith attempt to
  comply with the subpoena. This is similar information as provided by other third party subpoena
  respondents pursuant to an agreed order in the related action. Notwithstanding this, Checkpoint
  still seeks the specific PowerPoint presentations provided to a subset of the list of retailers. It is
Case 9:19-mc-80562-WPD Document 22 Entered on FLSD Docket 05/31/2019 Page 2 of 3



  Nedap’s position that Checkpoint has failed to establish sufficient need to warrant the production
  of such proprietary business information from a non-party. Checkpoint disagrees and believes
  that the presentations are highly relevant and a reasonable compromise.


   Dated: May 31, 2019                                Respectfully submitted,



   _/s/ John Turner                                   /s/ Gavin C. Gaukroger
   One of the attorneys for Non-Party Nedap, Inc.     One of the attorneys for Defendant
                                                      Checkpoint Systems, Inc.
   Saul Ewing Arnstein & Lehr, LLP
   John Turner                                        BERGER SINGERMAN LLP
   Northbridge Center, Suite 1400                     Gavin C. Gaukroger
   515 North Flagler Drive                            350 East Las Olas Boulevard, Suite 1000
   West Palm Beach, FL 33401                          Fort Lauderdale, Florida 33301
   john.turner@saul.com                               954-525-9900
                                                      ggaukroger@bergersingerman.com




                                                  2
Case 9:19-mc-80562-WPD Document 22 Entered on FLSD Docket 05/31/2019 Page 3 of 3



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 31st day of May 2019, a true and correct copy of the

  foregoing Joint Notice was served via CM/ECF on counsel of record in this case and via e-mail

  to:

   Damon Suden                                    Christopher W. Kammerer
   Kelley Drye & Warren LLP                       John F. Mariani
   101 Park Avenue                                Kammerer Mariani PLLC
   New York, NY 10178                             1601 Forum Place, Suite 500
   212-808-7800                                   West Palm Beach, FL 33401
   Email: ahorvath@KelleyDrye.com                 561-990-1592
   Email: dsuden@KelleyDrye.com                   Email: ckammerer@kammerermariani.com
                                                  Email: jmariani@kammerermariani.com
   Julian Solotorovsky
   Matthew C. Luzadder                            John B. Williams
   Kelley Drye & Warren LLP                       Williams Lopatto PLLC
   333 West Wacker Drive                          1707 L Street NW, Suite 550
   Chicago, IL 60606                              Washington, DC 20036
   312-857-7070                                   202-296-1611
   Email: jsolotorovsky@KelleyDrye.com            Email: jbwilliams@williamslopatto.com
   Email: mluzadder@kelleydrye.com

   William A. MacLeod
   Kelley Drye & Warren LLP
   3050 K Street NW, Suite 400
   Washington, DC 20007
   202-342-8811
   Email: wmacleod@kelleydrye.com



                                                          /s/_Gavin C. Gaukroger __ ________
                                                             Gavin C. Gaukroger, Esq.
